Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending in this application.  Claims 1, 8, 15 are independent claims. This Office Action is made Non-Final.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims (1, 8, 15; 6 13, 19; 7, 14, 20), (2, 9, 16), (3, 10, 17), (4, 11), (5, 12, 18) are rejected on the ground of nonstatutory double patenting over claims 1, 2, 7, 4, 5 of US Patent No. 11232188 B2, respectively. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully anticipated in the referenced patent since the referenced patent and the instant application are claiming common subject matter of either claim 1, 2, 7, 4, 5 of US Patent No. 11232188 B2 and either claim (1, 8, 15; 6 13, 19; 7, 14, 20), (2, 9, 16), (3, 10, 17), (4, 11), (5, 12, 18) of instant application 17/158925, respectively.
Since claims indicate in parenthesis of the instant application are under similar scope of the invention, examiner only use only a first represented claim of each parenthesis to demonstrate the double patenting rejection, as follows:

Current application
17/581226
Patent  11232188
Re-claim 1
A method for dynamically displaying features in a graphical user interface (GUI) of a portal application installed on a user device, that displays a plurality of application icons associated with a plurality of applications and provides access to the plurality of applications based on a user selecting one of the plurality of application icons, comprising: receiving a push notification from a notification service, the push notification indicating that a new feature is available for the portal application; requesting, from a management server, at least one command for modifying the GUI of the portal application to display the new feature; receiving, at the user device, the at least one command; modifying the GUI of the portal application based on the received command; and displaying the modified GUI including the new feature.

Re-claim 6
The method of claim 5, wherein the new feature comprises a single-sign-on (SSO) service for at least one of the plurality of applications available through the portal application.  

Re-claim 7
The method of claim 6, further comprising displaying, by the portal application, an authentication page for authenticating the user with the SSO service.

Re-claim 1
A method for dynamically displaying features in a graphical user interface (GUI) of a portal application installed on a user device, that displays a plurality of application icons associated with a plurality of applications and provides single-sign-on (SSO) access to the plurality of applications by providing authentication credentials to an application selected by the user from the plurality of applications, comprising:
receiving, at the user device, a push notification from a notification service, the push notification indicating that a new feature is available for the portal application;
using information from the push notification, requesting, from a management server, at least one command for modifying the GUI of the portal application to display the new feature;
receiving, at the user device, the at least one command;
modifying the GUI of the portal application based on the received command;
displaying the modified GUI including the new feature, wherein the modified GUI comprises: 
a new application icon associated with a new application; 
a new applications section that includes the new application icon; and
at least one additional section, different from the new applications section, that includes a grouping of application icons based on selections made through a different GUI associated with the management server, wherein the different GUI allows for grouping applications in the new applications section and the at least one additional section including at least one of a promotions section, a favorites section, a recommended section, and a categories section; and
in response to a user selection of the new application icon, authenticating the user by providing the authentication credentials to the new application.

Re-claim 2
The method of claim 1, further comprising displaying, by the portal application, at least one page providing information on the new feature prior to displaying the modified GUI.  

Re-claim 2
The method of claim 1, further comprising displaying, by the portal application, at least one page providing information on the new feature prior to displaying the modified GUI.
Re-claim 3
The method of claim 1, wherein the new feature comprises displaying at least one new application icon corresponding to an application that can be launched through the portal application.  

Re-claim 7
The method of claim 1, wherein the new application icon is one of a plurality of new application icons displayed in a new application section of the modified GUI.

Re-claim 4
The method of claim 1, further comprising requesting an authentication token from a remote server based on receiving the at least one command.  

Re-claim 4
The method of claim 1, further comprising requesting an authentication token from a remote server based on receiving the at least one command.

Re-claim 5
The method of claim 1, wherein the new feature is associated with an organizational group, and wherein the user device is associated with a user in the organizational group.

Re-claim 5
The method of claim 1, wherein the new feature is associated with an organizational group, and wherein the user device is associated with a user in the organizational group.





Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Higa et al. (“Higa”, US PG-Pub. 2015/0020109 A1) in view of Beckman et al. (“Beckman”, US PG-Pub. 2019/0230130 A1).
Re-claims 1, 8 and 15,
Higa teaches a method, a non-transitory computer-readable medium and system for dynamically displaying features in a graphical user interface (GUI) of a portal application installed on a user device, that displays a plurality of application icons associated with a plurality of applications and provides access to the plurality of applications based on a user selecting one of the plurality of application icons, comprising:
a memory storage including a non-transitory, computer-readable medium comprising instructions; and Docket No. F05628a computing device including a hardware-based processor (Fig. 21, [0110]. Higa describes the Storage device 2106 and processor 2104) that executes the instructions to carry out stages comprising:
requesting, from a management server, at least one command for modifying the GUI of the portal application to display the new feature; receiving, at the user device, the at least one command; modifying the GUI of the portal application based on the received command; and displaying the modified GUI including the new feature (Figs. 3-4, 5, 6-9, 12-14, 18, 20, [0040, 0043, 0050, 0054, 0068, 0070-0077, 0103-0106]. Higa describes the process of customizing the media service user interface (i.e. Dashboard 1200) by user command to add/remove/arrange the feature modules 304 and display the modified GUI (i.e. Fig. 13) shown in steps 2008-2014. Each new added feature 502 (i.e. Sport Calendar 502-5) is a new application icon which can be selected to execute its own function/operation).
Higa does not specifically teaches:
receiving a push notification from a notification service, the push notification indicating that a new feature is available for the portal application. 
However, Beckman teaches:
receiving a push notification from a notification service, the push notification indicating that a new feature is available for the portal application (Figs. 1-3, 6, 9, [0075]. Beckman describes the application gateway server computer 611 can notify the now authenticated managed container 621 about what applications should reside on the client device, what new applications are available for download, etc.).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the customized GUI teachings of Higa with the new feature/application notification for downloading teaching of Beckman to notify user the new features are available for implementation or updating.

Re-claims 2, 9 and 16,
in addition to what Higa-Beckman teaches in claims 1, 8 and 15, respectively, Higa also teaches the method, the medium and the system, further comprising displaying, by the portal application, at least one page providing information on the new feature prior to displaying the modified GUI (Figs. 6, 7, 8, [0054]. Higa describes page 702 providing information on the new feature (i.e. Sport Calendar) prior to display the modified GUI shown in Fig. 8).

Re-claims 3, 10 and 17,
in addition to what Higa-Beckman teaches the method, medium and system in claims 1, 8 and 15, respectively, Higa also teaches the method, medium and system, wherein the new feature comprises displaying at least one new application icon corresponding to an application that can be launched through the portal application (Figs. 5, 6, [0049, 0050]. Higa describes the new application icon (i.e. Sport Calendar) is one of the new application icons 602 displayed in a new feature application section of the GUI 400).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Higa in view of Beckman, and further in view of Rykowski et al. (“Rykowski”, US PG-Pub. 2016/0366119 A1).
Re-claims 4 and 11,
Higa-Beckman teaches the method and medium in claims 1 and 8, respectively, but Higa fails to teach a method and medium, further comprising requesting an authentication token from a remote server based on receiving the at least one command.
However, Rykowski teaches:
 requesting an authentication token from a remote server based on receiving the at least one command (Figs. 2, 5, [0039]. Rykowski describes the concept of requesting an authentication token from the Identity Provider 206).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the customized GUI teachings of modified Higa with the authentication process teaching of Rykowski to identify the valid user for accessing the service.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Higa in view of Beckman, and further in view of Antill et al. (“Antill”, US PG-Pub. 2012/0054875 A1).
Re-claims 5, 12 and 18,
Higa-Beckman teaches the method, medium and system in claims 1, 8 and 15, respectively, but Higa fails to teach a method, medium and system, wherein the new feature is associated with an organizational group, and wherein the user device is associated with a user in the organizational group.
However, Antill teaches:
wherein the new feature is associated with an organizational group, and wherein the user device is associated with a user in the organizational group ([0012]. Antill describes the concept of providing the access to a group of users for downloading or operating on a particular application package which includes a new feature. Thus, the new feature is associated with the selected group of users or organization group).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the customized GUI teachings of modified Higa with the organizational group privilege teaching of Antill to assign the access privilege to a group of users for easily manage the subscription.

Claims 6, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higa in view of Beckman and Antill, and further in view of Rykowski.
Re-claims 6, 13 and 19,
Higa-Beckman-Antill teaches the method, medium and system in claims 5, 12 and 18, respectively, but Higa fails to teach a method, medium and system, wherein the new feature comprises a single-sign-on (SSO) service for at least one of the plurality of applications available through the portal application.
However, Rykowski teaches:
wherein the new feature comprises a single-sign-on (SSO) service for at least one of the plurality of applications available through the portal application (Figs. 1, 2, 4, 6, [0014, 0040-0043]. Rykowski describes a single sign-on service to access multiple applications. When a new client application is selected to be access (i.e. step 603), the single sign-on identity is received and provide service access to the client application (i.e. step 606-621)).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the customized GUI teachings of modified Higa with the single sign-on service teaching of Rykowski to save time and convenient for users.

Re-claims 7, 14 and 20,
Higa-Beckman-Antill-Rykowski teaches the method, medium and system in claims 6, 13 and 19, respectively, but Higa fails to teach a method, medium and system, further comprising displaying, by the portal application, an authentication page for authenticating the user with the SSO service.
However, Rykowski teaches:
further comprising displaying, by the portal application, an authentication page for authenticating the user with the SSO service (Fig. 1, [0014]. Rykowski describes a single sign-on service authentication page 101 to access a particular application).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the customized GUI teachings of modified Higa with the single sign-on service teaching of Rykowski to save time and convenient for users.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145